Title: To James Madison from John Gavino, 14 October 1803 (Abstract)
From: Gavino, John
To: Madison, James


14 October 1803, Gibraltar. No. 134. “I confirm what [I] had the honor of adressing you yesterday [not found] by the bearer still here & only affords me time to accompany the dispatches herewith from Consul Simpson &ca. confirming matters being arranged with the Emperour received by our Sloop of War Syren. Comodor Prible still at Tanger, the John Adams & New York left it for this place, but not yet arrived.” Adds in a postscript: “Consul Simpson has drawn on me for $1000 & sent a draft on you for same.”
 

   
   RC, two copies (DNA: RG 59, CD, Gibraltar, vol. 2). First RC 1 p.; docketed by Wagner. Second RC marked duplicate.



   
   A full transcription of this document has been added to the digital edition.

